IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 09, 2014

                  STATE OF TENNESSEE v. SANDRA PEREZ

                   Appeal from the Circuit Court for Wayne County
                        No. 15186     Robert L. Jones, Judge




                No. M2013-00303-CCA-R3-CD          - Filed May 20, 2014



The defendant, Sandra L. Perez, appeals a jury verdict of guilty of Tenn Care fraud,
asserting insufficient evidence upon which to base a verdict of guilty. Finding no error,
we affirm the judgment of the trial court.


  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OE H. W ALKER, III, S P.J., delivered the opinion of the Court, in which JOHN E VERETT
W ILLIAMS and R OBERT W. W EDEMEYER, JJ., joined.

Patrick S. Butler, Waynesboro, Tennessee, for the appellant, Sandra Perez.

Robert E. Cooper, Jr., Attorney General and Reporter; Michelle Consiglio-Young, Assistant
Attorney General; Mike Bottoms, District Attorney General; and Doug Dicus, Assistant
District Attorney General, for the appellee, State of Tennessee.



                                        OPINION

                                          FACTS

      The defendant was indicted for violation of Tennessee Code Annotated section
71-5-2601, TennCare fraud, by obtaining a forged prescription paid for by TennCare. At trial,
a pharmacy clerk with Duren’s Pharmacy in Waynesboro, Tennessee, testified that on
February 13, 2012, the pharmacy received a prescription order by phone for a prescription
for the defendant for three drugs, two of which were paid for by TennCare. The prescription
signature log kept by the pharmacy indicated that the drugs were picked up through the
drive-thru on February 13. The defendant did not return the drugs to the pharmacy. When a
prescription comes in by phone, the pharmacist verifies the request by the Drug Enforcement
Agency (D.E.A.) Registration number, which in this case belongs to Ms. Rhonda Kopra.

        Ms. Kopra testified that she is a physician assistant and has authority to write
prescriptions. In February 2012, she worked for the Spring Hill clinic of America’s Family
doctors. She identified the defendant as one of her patients. She began treating the defendant
in December 2011 as a TennCare patient. She saw the defendant four times at the clinic and
wrote prescriptions for her. The prescriptions would have her D.E.A. number on them. Ms.
Kopra testified she did authorize, or prescribe, or call in the prescriptions for the defendant
on February 13. Two of the prescriptions (Lortab and Adipex) were for controlled
substances, and she uses handwritten prescriptions for controlled substances. Ms. Kopra last
treated the defendant January 2, 2012, and the last prescription authorized was January 9. The
February 13 alleged prescription for Lortab was for 120 tablets and Ms. Kopra explained that
writing such a prescription would have gotten her fired and she would not issue such a
prescription.

        Alison Styke, the office manager for America’s Family Doctors Spring Hill clinic,
testified that the clinic had no record of prescriptions being called in for the defendant on
February 13, 2012. She also confirmed that it was the office’s policy to not call in
prescriptions for controlled substances.

       The parties stipulated to facts which were presented to the jury:

       the parties agree that it is an undisputed fact that on February 13, 2012, a prescription
       for Hydrocodone/Lortab quantity of one hundred and twenty pills in the name of
       Sandra Perez was filled at Duren’s Pharmacy in Waynesboro, Tennessee; Sandra
       Perez was enrolled in TennCare at this time, and this prescription was paid for with
       TennCare funds.

Laurie Mallard, criminal investigator for TennCare fraud with the Office of the Inspector
General, testified about her investigation. She inspected records from Duren’s Pharmacy and
spoke with people from the pharmacy and doctor’s office. On April 13, 2012, she spoke with
the defendant. She advised the defendant of her Miranda rights. The defendant stated that she
told her daughter, Alexis Schroth, to pick up the prescription on February 13, 2012. She
denied knowing the prescription was a forgery, but offered no explanation of how she would
have known to tell her daughter to pick up a prescription that had fraudulently been called
in. The defendant admitted she was not treated at the clinic since January. The defendant

                                               2
stated she had been terminated as a patient from the clinic but was not given a reason as to
why she was dismissed.

       On cross-examination, Ms. Mallard testified she did not subpoena any phone records,
and does not know who called the prescription in to Duren’s Pharmacy. She did not ask to
search defendant’s house for the bottle the pills came in.

        The only witness for the defense was Alexis Schroth, the daughter of the defendant.
She testified that she and her mother, the defendant, went together to Duren’s Pharmacy on
February 13 to pick up a prescription for her brother, Bobby Faulkner. When they drove
through they picked up her brother’s prescription, and the pharmacy technician told them
they had another prescription ready for the defendant. They then picked up the prescriptions
that are the subject of the indictment. The defendant made a comment to Ms. Schroth that
“she didn’t think she had anything.” After they picked up the prescriptions, the defendant
opened them on the way home.

      On rebuttal, Ms. Mallard testified that she spoke to Ms. Schroth, who told her that her
mother had asked her to pick up the drugs from Duren’s Pharmacy on February 13th. She did
not mention picking up her brother’s prescription, or that her mother was with her.

                                        ANALYSIS

       The defendant contends that the evidence is insufficient to sustain the conviction for
TennCare fraud. When evaluating a challenge to a conviction based upon the sufficiency of
the evidence, “we must determine whether ‘any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.’” State v. Parker, 350 S.W.3d
883, 903 (Tenn. 2011) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61
L. Ed. 2d 560 (1979)); see also Tenn. R. App. P. 13(e); State v. Dorantes, 331 S.W.3d 370,
379 (Tenn. 2011).

        A verdict of guilty removes the presumption of innocence to which a defendant had
formerly been entitled and replaces it with a presumption of guilt; accordingly, the defendant
bears the burden of demonstrating the insufficiency of the evidence to sustain a guilty
verdict. State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011); State v. Banks, 271 S.W.3d 90,
137-38 (Tenn. 2008). In conducting this analysis, “we must afford the State the strongest
legitimate view of the evidence and any reasonable inferences that may be drawn from it.”
State v. James, 315 S.W.3d 440, 455 (Tenn. 2010); see also State v. Casper, 297 S.W.3d 676,
683 (Tenn. 2009). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State
v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999).

                                              3
       In determining the sufficiency of the evidence, this court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
“Questions concerning the credibility of the witnesses, the weight and value of the evidence,
as well as all factual issues raised by the evidence are resolved by the trier of fact.” State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997); Liakas v. State, 199 Tenn. 298, 286 S.W.2d 856,
859 (Tenn. 1956). “A guilty verdict by the jury, approved by the trial judge, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the theory of the
State.” State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); State v. Grace, 493 S.W.2d
474, 476 (Tenn. 1973).

       To support Defendant’s conviction for TennCare fraud, the State was required to
establish a violation of Tennessee Code Annotated section 71-5-2601, which states in part:

       (a) (1) (A) A person, including an enrollee, recipient, or applicant, commits an offense
       who knowingly obtains, . . . by means of a willfully false statement, representation,
       or impersonation, or by concealment of any material fact, or by any other fraudulent
       means, or in any manner not authorized by any rule, regulation, or statute governing
       TennCare:
                (i) Medical assistance benefits or any assistance provided pursuant to any rule,
                regulation, procedure, or statute governing TennCare to which such person is
                not entitled, or of a greater value than that to which such person is authorized;
                (ii) Benefits by knowingly making a willfully false statement, or concealing a
                material fact relating to personal or household income, thereby resulting in the
                assessment of a lower monthly premium than the person would be required to
                pay if not for the false statement or concealment of a material fact; or
                (iii) Controlled substance benefits by knowingly, willfully and with the intent
                to deceive, failing to disclose to a physician, nurse practitioner, ancillary staff,
                or other health care provider from whom the person obtains a controlled
                substance, or a prescription for a controlled substance, that the person has
                received either the same controlled substance or a prescription for the same
                controlled substance, or a controlled substance of similar therapeutic use or a
                prescription for a controlled substance of similar therapeutic use, from another
                practitioner within the previous thirty (30) days and the person used TennCare
                to obtain the benefits.

The State was therefore required to prove that the defendant (an enrollee) knowingly
obtained assistance benefits provided by regulation (in this case controlled substances) by
concealment of any material fact (that she was not entitled to the controlled substances) or
by any other fraudulent means, medical assistance benefits (drugs) to which such person was
not entitled (the prescription was not legitimately authorized) and used TennCare funds to

                                                 4
pay for those benefits. Viewing the evidence in a light most favorable to the State, a
fraudulent prescription was called into Duran’s Pharmacy for the defendant, a TennCare
enrollee, using the D.E.A number of Ms. Kopra, who did not prescribe the drugs. The drugs
were paid for by TennCare. The drugs were picked up through the drive-thru by the
defendant’s daughter, who told the investigator she picked up the drugs for the defendant.
The defendant knowingly received the drugs to which she was not entitled.

        The defendant alleges in her brief “that the [S]tate cannot establish beyond a
reasonable doubt that she or anyone acting on her behalf had a prescription called into
Duren’s Pharmacy;” that the State “failed to establish any actions of the Defendant
whatsoever, which led to her obtaining a forged prescription from Duren’s Pharmacy;” and
“since the [S]tate cannot establish beyond a reasonable doubt, that the defendant was to one
who called the prescription in, that she could not be convicted of the charge of TennCare
fraud. . . .” We respectfully disagree. The elements of the offense do not require the State to
prove the defendant or someone acting on her behalf called in the fraudulent prescription.
This court concludes that the defendant did not carry the burden of demonstrating the
insufficiency of the evidence. The evidence is sufficient to support the conviction. The
defendant is not entitled to relief.

                                      CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court.




                                                   _________________________________
                                                   JOE H. WALKER, III, SPECIAL JUDGE




                                              5